Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 8/17/2021 to clarify the previous submitted amendments. Mr. King is thanked for his prompt attention to this matter. 
The specification has been amended as follows: 

[0066] Please refer to Figures 5 that detailed structures of top views of maglev stage are shown.  Please refer to Figure 5A, a base 110, in a shape of a frame, with a center opening and an objective lens 200 inside the opening are shown, wherein a cross sectional line 102 will illustrate cross sectional structure in Figure 6.  Please refer to Figure 5B, x rail 122 is mounted on the base 110, and x mesa 123 is mounted on the x rail 122, wherein the x rail is maglev and the x mesa 123 includes an opening to fit the objective lens 200.  Because the objective lens 200 is fixed, while it moves along the x rail 122.  Please refer to figure 5C, y rail 125 is mounted on the x mesa 123, and y mesa 126 is mounted on the y rail.  Due to the objective lens protrudes towards the wafer, the y mesa 126 in this embodiment is halved into two pieces to provide an opening in between not to engage with the objective lens 200.  Another way is to provide an ultrathin y mesa 126 and altitude is higher than the objective lens 200.  Please refer to Figure 5D, the E chuck 150 is mounted on the two halves of the y mesa 126.  The altitude of the E chuck 150 is higher than the objective lens 200, and the E chuck 150 will not engage with the objective lens 200.  Please refer to Figure 5E, the wafer 1 will be mounted on the E chuck 150 for defect inspection.     
view of stage structure along the cross sectional line 102 in Figures 5A-E is shown; referring to Figure 6B, wherein the objective lens 200 fits in the opening of the base 110.  Although both y rail 125 and y mesa 126 are not on the cross line 102 as viewing from the cross sectional line 102.  Structure of the stage is simpler due to no z stage.  As illustrated in Figure 6B, the objective lens 200 is located below the stage.  The central polepiece of the objective lens 200 or the objective lens per se protrudes the openings of the x mesa 123 and y mesa 126, such that the central polepiece of the objective lens 200 or the objective lens per se is below and adjacent to the electrostatic chuck 150.  


The examiner’s statement of reasons for allowance were given in the notice of allowance of 5/11/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached on generally M-F, 9-5..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881



/BROOKE PURINTON/Primary Examiner, Art Unit 2881